 In the Matter of ARMOUR AND COMPANYandLOCAL UNION#8,UNITEDPACKINGHOUSE WORKERS OF AMERICA, C. I. O.Case' No. 17-R-1158.-Decided October17,1945Messrs. E. M. ConnorandL. E. Dinger,of South Omaha, Nebr.,andJ. C. Moore,of Chicago, Ill., for the Company.Messrs. Patrick Ratigan, Harry Peters,andJames Pazderka,ofOmaha, Nebr., andMr. Fred J. Ramano,of South Omaha, Nebr., forthe C. I. O.Mr. Cody Quinn,of Kansas City, Mo., andMr. A. Howard Stough-ton,of Omaha, Nebr., for the I. A. M.Mr. Stanley B. Korengold,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Local Union #8, United PackinghouseWorkers of America, C. I. 0., herein called the C. I. 0., alleging thata question affecting commerce had arisen concerning the representa-tion of employees`of Armour and Company, South Omaha, Nebraska,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Margaret L.Fassig, Trial Examiner. Said hearing was held" at Omaha, Nebraska,on,July 10, 1945.The Company, the C. I. 0., and the InternationalAssociation of Machinists, A. F. L., herein called the I. A. M., appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made'at the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file'briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, an Illinois corporation, with its principal office'illChicago, Illinois, is engaged in the slaughtering, processing, and04 N. L. R. B., No. 52.290}._ _, ARMOUR AND COMPANY291packing of- livestock products at its plant in South Omaha, Nebraska,the sole plant involved in this _proceeding.During the year 1944,the Company slaughtered, processed, and distributed' over 500,000,000pounds of products valued in excess of $1,000,000, of which approxl-mately 75 percent was shipped to points outside the State of Nebraska.The, Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.11.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.Local Union #8, United Packinghouse Workers of America,affili-ated with the Congress of Industrial Organizations, is a labor organ-ization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 14,1945, the C.I.O. notified the Company that it desiredrecognition as the bargaining representative of certain of the Com-pany's-employees.-The Company,'however, refused to grant; suchrecognition until the C.I.O. has been certifiedby theBoard in anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C.1.O. represents a substantial number ofemployees in the unit hereinafter found appropriate.lWe find that a question effecting commerce has arisen concerningthe representation of employees of the Colnpany,within the meaningof Section 9, (c) and Section 2 (6) and(7) of the Act.1V. THE APPROPRIATE UNIT;THE DETERMINATION OF- REPRESENTATIVESThe C. I.O. desi-res to, include- -a-11 checkers,;,scarlers, gang leaders,inspectors,and graders employedby the Companyin the bargainingunit of production and maintenance employeeswhich-it currently rep-resents.It would alsoinclude -within the bargaining unit the Com-pany's machinists for whom the I. A. M. was certified in April 1940as the collective bargaining representative.2While'ma,intaining thatthe machinists constitute a separate,appropriate unit, the I.A. M. at thesame time agrees to the inclusion of the machinists in the unit of pro-IThe Field Examiner reported that the C I 0 submitted 41 authorization cards. thatof these, 4 were dated August and September 1944,30 were dated May 1945,and 7 weredated June 1945,and that there are 75 persons in the unit petitioned forAt the hearingthe C I O.submitted 6 additional membership application cards,of which`4 were dated-June 1945,and,2 were dated July 1945.As evidence of its interest,the I A.bI submitted to the Trial Examiner 4 authorizationcards, out of the 6 employees in-the unit it seeks to represent2Matter of Armour f Company,22 N. L R. B 818 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction and maintenance employees in the event the C. I. O. is selectedas their exclusive bargaining representative.The Company does notoppose the position of either the C. I. O. or the I. A. M.Although we normally adhere to a prior Board finding as to theappropriate unit upon which a history of collectivebargaining hasbeen predicated, inasmuch as the I. A. M. agrees to theinclusionof the machinists in the existing unit of production and maintenanceemployees should the C. I. O. win the election, we are of the opinion.that the machinists may either remain a-separate bargaining unit orbe so included.4We shall, therefore, make no present determinationof the appropriate unit, but shall reserve such finding pending theresults of the election hereinafter directed.We shall direct that anelection be held among the machinists,' and our finding of the appro-priate unit will depend, in part, upon the desires of those employeesas expressed in such election.If the machinists select the C. I. O. astheir bargaining representative, they will thereby be,deemed to'haveindicated their desire to be included'in a unit of production- and main-tenance employees and will be part of such unit; if, however, theyselect the I. A. Al. as their bargaining representative, they will bedeemed to have indicated their desire to remain a separate appro-priate unit.-It is also our opinion that all checkers, scalers, gang leaders, in-sl ectors, and graders'may appropriately be included in 'the existingunit of production and maintenance employees. Inasmuchas theseemployees have not been included in the production and maintenanceunit,we shall direct thata separateelection be held to determine theirdesires in the matter.Accordingly, we shall make no 'present unitfinding with respect to the foregoing employees pending the outcomeof the election. If in such election, these employees select the C. I. O.as their bargaining representative, they will thereby be deemed-to-haveindicated their desire to be included in the existing unit of productionand maintenance employees and the C. I. O. may bargain for then- aspart of such unit.We shall direct that separate elections by secret ballot be held amongthe employees in each of the voting groups, described below. who wereemployed during the pay-roll period immediatelyprecedingthe dateof the Direction of Elections herein, subject to the' limitations andadditions set forth in the Direction:1. ' All machinists, excluding all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effect3Hatterof TheDuff-NortonManufacturing Company,60 N. L R B 186;Matter of DamManufacturing Company.52 N L R B 10344SeeMatter of American Can Company,61 N. L R B.1631;Mattet of ChemurgicCorporation,60 N L.R. B 412--5The parties agreed that all, machinists listed on the Compan3'sExhibit1.with theexception of Dooley, should comprise the bargaining unitI'e ARMOUR AND' CO_IIPANY293changes in the status of employees, or effectively recommend suchaction, to determine whether they wish to be represented by theC. I. 0., or by the I. A. M., or by neither.2.All checkers, scalers, gang leaders, inspectors, and graders, ex-cluding watchmen, foremen, and all other supervisory employees withauthority to hire, :promote, discharge, discipline, or otherwise effectchanges-in the status of employees, or effectively recommend such ac-tion, to determine whether or not-they desire to be represented bythe C. I. O.-As stated above, there will be no final determination of the appro-priate unit or units pending the results of the elections.DIRECTION OF ELECTIONSBy virtae of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Seiies 3, as amended, it is herebyDIRECTED that, as part of the investigation to-ascertain representa-tives for the purposes of collective bargaining with Armour and Com-pany; South Omaha, Nebraska, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) clays fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventeenth Region, acting in this matteras agent for the National Labor Relations, Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe following employees who were employed.by the Company duringthe pay-roll period immediately preceding the date of this Direction',including employees ' who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding any employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to^the date of the election :1.The employees in the' first voting group described in SectionIV, above, to determine whether they desire to be represented by LocalUnion #8, United Packingliouse'Workers of America, C. I. 0., orby International Association o£,Machinists, A. F. L., for the purposesof collective bargaining, or by neither.-2.The employees in the' second voting group described in SectionIV, above, to determine whether or not they desire to be representedby Local Union #8, United Packinghouse `Yorkers of America,C. I. 0., for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Elections.0